DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s amendment
An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.	
The application has been amended as follows:
	In the specification:
	Change the title to: -- Method of Manufacturing a Semiconductor Device By Using Ion Beam Technique--.

Allowable Subject Matter
Claims 1-10, 12-17 and 20-23 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show wherein changing the ion acceleration energy comprises: impinging a first ion beam on a first side of the semiconductor substrate; and impinging a second ion beam on a second side of the semiconductor substrate opposite to the first side (claim 1); wherein a field stop zone or a drift zone is formed by changing the ion acceleration energy of the ion beam while effecting a relative movement between the semiconductor substrate and the ion beam impinging on the semiconductor substrate 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/HOAI V PHAM/
Primary Examiner, Art Unit 2892